Deny Writ and Opinion Filed October 31, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01287-CV

     IN RE PHYSICIANS AND ALLIED HEALTH PROFESSIONALS GROUP, P.A.
             F/K/A MEDICAL EDGE HEALTHCARE GROUP, Relator

                 Original Proceeding from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-15001-J

                            MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Lewis
                                  Opinion by Justice Bridges
       Relator contends the trial judge erred in partially denying its motion to disqualify real

parties in interest’s counsel. The facts and issues are well known to the parties, so we need not

recount them herein. Based on the record before us, we conclude relator has not shown it is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator’s petition for writ of

mandamus.



                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE
131287F.P05